Howell, J.,
concurring. I concur in the conclusion in this case, on. the grounds that the majority of this court have heretofore declared, the title in question constitutional, and the city has no interest in raising the question as to the uniformity of taxation. The tax in this-case is simply the price for a license to carry on the business of the corporation, and the act of incorporation expressly exempts it from “ all other licenses of any kind whatever, whether from State, parish or municipal authorities.’^ This takes from the city the power which, it had under the general authority to levy license taxes, to impose a license tax on this company. Whether this can dispense with the necessity to obtain a license froni'the State, and whether the Legislature can commute taxes under the terms of article 118 of the Constitution of 1868, are questions upon which I think it unnecessary to-express an opinion in this case.